COURT OF APPEALS
                                EIGHTH DISTRICT OF TEXAS
                                     EL PASO, TEXAS
                                            §

  IN THE INTEREST OF B. A. L. C.,                 §               No. 08-19-00211-CV
  MINOR CHILD,
                                                  §                  Appeal from the
                        Appellant.
                                                  §                388th District Court

                                                  §             of El Paso County, Texas

                                                  §               (TC# 2014DCM5955)

                                              §
                                            ORDER

       On September 9, 2019, this Court issued an order for mediation referral. The order required

the parties to make any objection to referral within ten days of the order. On September 18, 2019

Appellee filed an objection. The Court finds Appellee’s objection persuasive.

       Therefore, the Court ORDERS this appeal to continue, the appellate timetable suspension

is lifted and the Record shall be filed in this Court on or before October 18, 2019.

       IT IS SO ORDERED this 18th day of September, 2019.
                                              PER CURIAM